IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39488

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 671
                                                )
       Plaintiff-Respondent,                    )     Filed: October 12, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
EDWARD CONCE MAXWELL,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael R. McLaughlin, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Nevin, Benjamin, McKay & Bartlett LLP; Dennis Benjamin, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Edward Conce Maxwell pled guilty to delivery of a controlled substance, Idaho Code
§ 37-2732(a), and possession of a controlled substance with the intent to deliver, I.C.
§ 37-2732(a). The district court sentenced Maxwell to a unified term of five years, with one year
determinate, for the delivery conviction and a consecutive, indeterminate term of five years for
the possession conviction. Maxwell filed an Idaho Criminal Rule 35 motion, which the district
court denied. Maxwell appeals.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Maxwell’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Maxwell’s
Rule 35 motion is affirmed.




                                              2